  Case:18-04884-MCF13 Doc#:12 Filed:10/05/18 Entered:10/05/18 13:53:52       Desc: Main
                             Document Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO



GILBERTO GONZALEZ CRUZ                                 CASE NO. 18-04884
YVETTE MARTINEZ SÁNCHEZ                                CHAPTER 13

DEBTOR(S)


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


TO THE HONORABLE COURT:

           COMES NOW, ASOCIACION RESIDENTES PARQUE LAS HACIENDAS through

the    undersigned      attorney,     and   respectfully,     prays    and   states     as

follows:

      1. Asociación Residentes Parque Las Haciendas, a secured creditor

herein,      has   engaged    the   services   of   Lcdo.   Rafael   Colón   Flores,    to

represent it in the instant case.

      2.     Asociación Residentes Parque Las Haciendas requests that all

notices and documents be forwarded to the undersigned’s law office at

the following address:

                                 LCDO. RAFAEL COLÓN FLORES
                                 1129 Ave. Muñoz Rivera, Ste. 1
                                      Ponce, PR 00717
                                     Tel. (787)842-1039
                                     Fax (787) 284-0325
                              Email: colonflores@hotmail.com

       WHEREFORE,       the     creditor(s)     respectfully     request     that     this

Honorable Court take acknowledge the above indicated.
  Case:18-04884-MCF13 Doc#:12 Filed:10/05/18 Entered:10/05/18 13:53:52   Desc: Main
                             Document Page 2 of 2


I hereby certify: That on October 5th, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF System which

will send notification of such filing to the following: José R. Carrión

Morales. I hereby certify: that I have mail by the United States Postal

Service the document to the following non CM/ECF participants: to all

creditors.


         In Ponce, Puerto Rico, this 5th day of October 2018.

                                         RESPECTFULLY SUBMITTED.

                                         /s/Rafael Colón Flores
                                         Rafael Colón Flores
                                         Attorney for Debtor
                                         U.S.D.C.P.R. 128203
                                         1129 Muñoz Rivera Ave. STE 1
                                         Ponce, P.R. 00717-0635
                                         Tel.(787) 842-1039
                                         Fax.(787) 284-0325
                                         E-mail: colonflores@hotmail.com
